Exhibit 10.4

 

THE EQUITY RESIDENTIAL

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

AS AMENDED AND RESTATED

EFFECTIVE NOVEMBER 1, 2008



--------------------------------------------------------------------------------

Table of Contents

 

         Page ARTICLE 1       INTRODUCTION    1

1.1

  Purpose of Plan    1

1.2

  Status of Plan    1

1.3

  Good Faith Compliance    1 ARTICLE 2       DEFINITIONS    2

2.1

  Account    2

2.2

  Code    2

2.3

  Compensation    2

2.4

  Elective Deferral    3

2.5

  Eligible Employee    3

2.6

  Eligible Trustee    3

2.7

  Employer    3

2.8

  Enrollment Form    3

2.9

  Entry Date    3

2.10

  EQR    3

2.11

  ERISA    4

2.12

  Extended Company    4

2.13

  Funding Trust    4

2.14

  Funding Trustee    4

2.15

  Participant    4

2.16

  Plan    4

2.17

  Plan Administrator    5

2.18

  Plan Year    5

2.19

  Restricted Share    5

2.20

  Separation from Service    5

2.21

  Share    5

2.22

  Share Appreciation Right    5

2.23

  Share Deferral    6

2.24

  Share Unit    6

2.25

  Specified Employee    6

 

-i-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page

2.26

  Unforeseeable Emergency    6

2.27

  Unrestricted Share    6 ARTICLE 3       PARTICIPATION    7

3.1

  Satisfaction of Eligibility Requirements    7

3.2

  Commencement of Participation    7

3.3

  Continued Participation    7

3.4

  Suspension of Participation    7 ARTICLE 4       ELECTIVE AND SHARE DEFERRALS
   8

4.1

  Elective Deferrals    8

4.2

  Share Deferrals    10

4.3

  Enrollment Forms    11 ARTICLE 5       ACCOUNTS    11

5.1

  Accounts    11

5.2

  Investments    12 ARTICLE 6       VESTING    14

6.1

  General    14 ARTICLE 7       PAYMENTS    14

7.1

  Election as to Time and Form of Payment    14

7.2

  Separation from Service    17

7.3

  Death    17

7.4

  Withdrawal Due to Unforeseeable Emergency    17

7.5

  Taxes    18 ARTICLE 8       PLAN ADMINISTRATOR    18

8.1

  Plan Administration and Interpretation    18

8.2

  Powers, Duties, Procedures, Etc    19

8.3

  Information    19

8.4

  Indemnification of Plan Administrator    19 ARTICLE 9       CLAIMS PROCEDURES
   20 ARTICLE 10       AMENDMENT AND TERMINATION    21

10.1

  Amendment    21

 

-ii-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page

10.2

  Termination of Plan    22

10.3

  Existing Rights    22

10.4

  409A    23 ARTICLE 11       MISCELLANEOUS    23

11.1

  No Funding    23

11.2

  Non-assignability    23

11.3

  Limitation of Participant’s Rights    24

11.4

  Participants Bound    24

11.5

  Receipt and Release    24

11.6

  Governing Law    25

11.7

  Headings and Subheadings    25

 

-iii-



--------------------------------------------------------------------------------

ARTICLE 1

INTRODUCTION

 

  1.1 Purpose of Plan

EQR initially adopted the Plan to provide a means by which certain employees
could elect to defer receipt of portions of their Compensation and to provide
opportunities for such individuals to save for retirement. This Plan shall apply
to amounts which were not earned and vested as of December 31, 2004 and are
therefore subject to Code Section 409A. Amounts which are earned and vested as
of December 31, 2004 shall remain subject to the terms of a separate plan, the
Equity Residential Grandfathered Supplemental Executive Retirement Plan. The
provisions of this Amended and Restated Plan are effective November 1, 2008,
except the provision with respect to Share Units which are effective January 1,
2009.

 

  1.2 Status of Plan

Except with respect to the participation of trustees, it is intended that the
Plan be “a plan which is unfunded and is maintained by an employer primarily for
the purpose of providing deferred compensation for a select group of management
or highly compensated employees” within the meaning of Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA, and that the Plan be interpreted and
administered consistent with that intent. The Plan is also intended to comply in
all respects with Code Section 409A and it is intended that the Plan be
interpreted consistent with that intent.

 

  1.3 Good Faith Compliance.

 

1



--------------------------------------------------------------------------------

Notwithstanding anything in this Plan to the contrary, EQR may permit a
Participant to take an action prior to December 31, 2008 that violates the
provision of this Plan so long as such action is either: (i) permitted under the
transitional rules contained in Treasury Regulations and other guidance issued
pursuant to Code Section 409A, or (ii) is otherwise consistent with a reasonable
good faith interpretation of Code Section 409A.

ARTICLE 2

DEFINITIONS

Wherever used herein, the following terms have the meanings set forth below,
unless a different meaning is clearly required by the context:

2.1 Account means, for each Participant, the account established for his or her
benefit under Section 5.1.

2.2 Code means the Internal Revenue Code of 1986, as amended from time to time.
Reference to any section or subsection of the Code includes reference to any
comparable or succeeding provisions of any legislation which amends, supplements
or replaces such section or subsection.

2.3 Compensation means cash compensation payable by an Employer (before
deductions) for service performed for the Employer that currently would be
includable in gross income and may consist of either the Participant’s
(i) salary, (ii) commissions, and/or (iii) incentive pay. In the case of an
Eligible Trustee, “Compensation” means all cash remuneration otherwise payable
to him or her for service as a member of the Board of Trustees, including but
not limited to any retainer and committee or chair fees.

 

2



--------------------------------------------------------------------------------

2.4 Elective Deferral means the portion of Compensation which is deferred by a
Participant under Section 4.1.

2.5 Eligible Employee means an employee of an Employer whose annual base salary
on an Entry Date is not less than the threshold for determining whether the
employee is a highly compensated employee under Code Section 414(q).

2.6 Eligible Trustee means, on any Entry Date, a member of the Board of Trustees
of EQR who is not an employee of EQR.

2.7 Employer means Equity Residential, Equity Residential Properties Management
Limited Partnership, Equity Residential Properties Management Limited
Partnership II, Equity Residential Properties Management Corp. and each other
entity that is affiliated with EQR and that adopts the Plan with the consent of
EQR.

2.8 Enrollment Form means the document or documents prescribed by the Plan
Administrator and pursuant to which a Participant may make elections to defer
Compensation and/or defer income with respect to Unrestricted Shares, Restricted
Shares or Share Appreciation Rights, and related elections, hereunder.

2.9 Entry Date means (i) the January 1, April 1, July 1 and October 1 (or such
other date as is determined by the Plan Administrator with respect to a
Participant) after an individual first becomes an Eligible Employee or an
Eligible Trustee (the “Initial Entry Date”); or (ii) the beginning of any Plan
Year after the Participant’s Initial Entry Date.

2.10 EQR means Equity Residential, and any successor thereto.

 

3



--------------------------------------------------------------------------------

2.11 ERISA means the Employee Retirement Income Security Act of 1974, as amended
from time to time. Reference to any section or subsection of ERISA includes
reference to any comparable or succeeding provisions of any legislation that
amends, supplements or replaces such section or subsection.

2.12 Extended Company means an Employer and any other entity so designated by
the Plan Administrator, but only if such other entity maintains a non-qualified
deferred compensation arrangement that provides that if an employee terminates
his or her employment with the entity and immediately accepts a position with
EQR, his or her employment is not treated as having terminated for purposes of
distributions under such arrangement. The Plan Administrator may change the
entities designated as Extended Companies from time to time as it deems
appropriate. For purposes of determining whether a Participant has had a
Separation from Service, the term “Extended Company” shall include all entities
which must be aggregated when determining whether a participant has had a
Separation from Service under Code Section 409A.

2.13 Funding Trust means the grantor trust established by EQR to hold assets
contributed under the Plan.

2.14 Funding Trustee means the trustee or trustees under the Funding Trust.

2.15 Participant means any individual who participates in the Plan in accordance
with Article 3.

2.16 Plan means The Equity Residential Supplemental Executive Retirement Plan as
amended and restated herein, and as further amended from time to time.

 

4



--------------------------------------------------------------------------------

2.17 Plan Administrator means the Senior Vice President, Human Resources, or
such other person, persons or entity designated by EQR to administer the Plan
and to serve as the agent for the settlor of the Funding Trust as contemplated
by the agreement establishing the Funding Trust. If no such person or entity is
so serving at any time, EQR shall be the Plan Administrator.

2.18 Plan Year means the 12-month period ending on December 31.

2.19 Restricted Share means a Share that is subject to a substantial risk of
forfeiture for purposes of Section 83 of the Code.

2.20 Separation from Service means, with respect to an Eligible Employee, a
termination of employment and with respect to an Eligible Trustee means the
complete termination of services as a trustee. Whether a termination of
employment has occurred with respect to an Eligible Employee is based on whether
the facts and circumstances indicate that no further services be will performed
for the Extended Company after a certain date or that the level of bona fide
services that the employee would perform after such date (whether as an employee
or independent contractor) would permanently decrease to no more than 20 percent
of the average level of bona fide services performed (whether as an employee or
as an independent contractor) over the immediately preceding 36-month period (or
the full period of services to the employer if the employee has been providing
services to the employer for less than 36 months).

2.21 Share means a share of beneficial interest, par value $.01 per share, of
EQR.

2.22 Share Appreciation Right means a right to share in the appreciation of
Shares granted by EQR.

 

5



--------------------------------------------------------------------------------

2.23 Share Deferral means the portion of a Share or Share Appreciation Right
deferred by a Participant under Section 4.2.

2.24 Share Unit means a bookkeeping entry reflecting the deemed investment of a
Participant’s Account in a Share.

2.25 Specified Employee means, for any Plan Year, a service provider to the
Extended Company who, was a key employee (within the meaning of Code
Section 416(i)(1)(A)(i), (ii) or (iii)) with respect to the Extended Company at
any time during the 12-month period ending as of the previous December 31.

2.26 Unforeseeable Emergency means a severe financial hardship to the
Participant resulting from any of the following:

(a) an illness or accident of the Participant, the Participant’s spouse, the
Participant’s beneficiary, or the Participant’s dependent (as defined in Code
Section 152, without regard to Section 152(b)(1), (b)(2) and (d)(1)(B)).

(b) loss of the Participant’s property due to casualty; or

(c) any other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant.

2.27 Unrestricted Share means a Share that is subject to Section 83 of the Code
and is not subject to a substantial risk of forfeiture.

 

6



--------------------------------------------------------------------------------

ARTICLE 3

PARTICIPATION

 

  3.1 Satisfaction of Eligibility Requirements

Prior to each Entry Date, the Plan Administrator shall determine in its
discretion the identity of those Eligible Employees and Eligible Trustees who
may commence or continue their participation in the Plan as of such Entry Date.
The Plan Administrator will notify Eligible Employees and Eligible Trustees of
their eligibility to participate in the Plan and provide them with an Enrollment
Form. If the Plan Administrator determines that a Participant currently making
Elective Deferrals or Share Deferrals is not eligible to participate in the Plan
as of an upcoming Entry Date because he or she no longer satisfies the
eligibility requirements described in Section 2.5 or 2.6 (as applicable), the
Participant will be subject to a suspension of participation as described in
Section 3.4 below.

 

  3.2 Commencement of Participation

An Eligible Employee or Eligible Trustee shall become a Participant in the Plan
on the first date as of which an Elective Deferral or Share Deferral is credited
to his or her Account.

 

  3.3 Continued Participation

A Participant in the Plan shall continue to be a Participant so long as any
amount remains credited to his or her Account.

 

  3.4 Suspension of Participation

If, pursuant to Section 3.1, the Plan Administrator determines that an active
Participant no longer satisfies the eligibility requirements of Section 2.5 or
2.6 (as applicable), the

 

7



--------------------------------------------------------------------------------

Participant’s Elective Deferrals and Share Deferrals currently in effect shall
continue. The Participant shall not be permitted to make deferrals for any
subsequent Plan Year until the Plan Administrator, pursuant to Section 3.1,
determines that the Participant again satisfies the eligibility requirements of
Section 2.5 or 2.6 (as applicable). In such case, the Plan Administrator shall
notify the Participant, and the Participant shall be permitted to resume active
participation in the Plan as of the beginning of the next Plan Year in
accordance with Article 4.

ARTICLE 4

ELECTIVE AND SHARE DEFERRALS

 

  4.1 Elective Deferrals

(a) An individual who is an Eligible Employee or Eligible Trustee may elect to
defer receipt of a whole percentage or whole dollar amount of up to 25% (or 100%
in the case of an Eligible Trustee) of the Compensation (exclusive of any bonus)
otherwise payable to him or her, on and after a subsequent Entry Date for the
applicable Plan Year. In addition, subject to the provisions of subsection
(b) (iii) below, an Eligible Employee may elect to defer up to 100% of any
incentive pay Compensation payable during a Plan Year. For purposes of the
foregoing, the Elective Deferral of each Eligible Employee will equal the
greater of (i) the elected percentage of his or her Compensation or elected
dollar amount, as the case may be; or (ii) the entire amount of his or her
Compensation remaining after (A) all contributions that the Eligible Employee
has elected to make under all other retirement and welfare benefit plans
maintained by his or her Employer have been deducted from his or her
Compensation, and (B) deductions from Compensation required by law, including
Social Security and Medicare taxes. An Eligible Employee or Eligible Trustee who
desires to elect such a deferral shall complete and file an Enrollment Form with
the Plan Administrator.

 

8



--------------------------------------------------------------------------------

(b) Each Enrollment Form shall be effective as described in clauses (i) or
(ii) below.

 

  (i) An Enrollment Form with respect to salary and commissions paid from and
after the Entry Date shall be filed on or before a deadline established by the
Plan Administrator, but in no event later than the date that precedes such Entry
Date.

 

  (ii) Notwithstanding clause (i) in the case of a Participant’s Initial Entry
Date, the Enrollment Form will be effective with respect to salary and
commissions received for services performed after the Enrollment Form is filed,
if it is filed within 30 days after the Participant’s Initial Entry Date.

 

  (iii) An Enrollment Form with respect to incentive pay which is performance
based compensation, within the meaning of Treas. Reg. 1.409A-1(e), shall be
filed on or before July 1 of the Plan Year in which the incentive pay is earned.
An enrollment form with respect to incentive pay which is not performance based
compensation, within the meaning of Treas. Reg. 1.409A-1(e), shall be filed on
or before January 1 of the Plan Year in which the incentive pay is earned.

(c) Except as provided in Section 4.1(b)(ii), each Enrollment Form shall be
effective for all Compensation to be paid to the Participant filing such
Enrollment Form from and after the Entry Date to which such Enrollment Form
applies. An election to defer salary or

 

9



--------------------------------------------------------------------------------

commissions also shall apply from and after subsequent Entry Dates unless
changed as provided herein, or until such time (if any) that the Participant is
suspended from the Plan, as provided under Section 3.4.

 

  4.2 Share Deferrals

(a) An individual who is an Eligible Employee or Eligible Trustee and who has
received (or is to receive) a Restricted Share or Share Appreciation Right or is
to receive an Unrestricted Share may elect to defer (i) with respect to a
Restricted Share, the ownership of the Share when it is an Unrestricted Share;
(ii) with respect to an Unrestricted Share, the ownership of the Unrestricted
Share; or (iii) with respect to a Share Appreciation Right, the ownership of the
Shares or other proceeds of an exercise thereof. An Eligible Employee or
Eligible Trustee who desires to elect a Share Deferral shall complete and file
an Enrollment Form with the Plan Administrator.

(b) An election pursuant to paragraph (a) must be made prior to July 1 of the
calendar year prior to the calendar year during which the Unrestricted Share,
Restricted Share or Share Appreciation Right is granted. To the extent that an
Unrestricted Share, Restricted Share or Share Appreciation Right continues to
vest pursuant to the terms of the plan under which it was granted after a
Participant’s Separation from Service, the Participant’s deferral elections
shall continue to be effective with respect to such Unrestricted Share,
Restricted Share or Share Appreciation Right.

(c) Notwithstanding the foregoing provisions of this Section 4.2, the Funding
Trustee shall not hold on behalf of a Participant any Unrestricted Share,
Restricted Share or Share Appreciation Right deferred by the Participant in
accordance with paragraph (a) above. Instead,

 

10



--------------------------------------------------------------------------------

the Funding Trustee shall credit to the Participant’s Account an amount equal to
(i) in the case of an Unrestricted Share or Restricted Share, the number of
Share Units equal to the number of Shares that would otherwise be received by
the Participant on the award of the Unrestricted Shares or the vesting of the
Restricted Shares; and (ii) in the case of a Share Appreciation Right, the
excess of the fair market value of the underlying Shares over the exercise or
base price thereof on the date of exercise.

 

  4.3 Enrollment Forms

All Enrollment Forms filed pursuant to Article 4 shall be irrevocable (i) with
respect to Elective Deferrals under Section 4.1, except as provided therein; and
(ii) for Share Deferrals under Section 4.2, with respect to the Unrestricted
Share, Restricted Share or Share Appreciation Right subject thereto.
Notwithstanding the foregoing, if a Participant incurs an Unforeseeable
Emergency, he or she revoke his or her Enrollment Form (but only to the extent
reasonably needed to relieve the Unforeseeable Emergency) and only
prospectively.

ARTICLE 5

ACCOUNTS

 

  5.1 Accounts

The Plan Administrator shall establish an Account for each Participant
reflecting Elective Deferrals and Share Deferrals credited to the Participant’s
benefit together with any adjustments for income, gain or loss and any payments
from the Account. Elective Deferrals will be credited to the Account of each
applicable Participant as of the later of the date they are received by the
Funding Trustee or the date the Funding Trustee receives from the Plan
Administrator such instructions as the Funding Trustee may reasonably require to
allocate the amount received

 

11



--------------------------------------------------------------------------------

among the investments maintained by the Funding Trustee. Share Units
attributable to Share Deferrals will be credited to the Account of the
Participant on the date of an award of an Unrestricted Share, on the date a
Restricted Share becomes an Unrestricted Share and on the date the Share
Appreciation Rights are exercised. As soon as practicable following the last
business day of each calendar quarter, the Plan Administrator (or its designee)
shall provide the Participant with a statement of such Participant’s Account
reflecting the income, gains and losses (realized and unrealized), amounts of
deferrals and distributions with respect to such Account since the prior
statement.

 

  5.2 Investments

(a) The assets of the Funding Trust shall be invested in such investments,
including Shares, as the Funding Trustee shall determine. The Funding Trustee
may (but is not required to) consider the Employer’s or a Participant’s
investment preferences when investing the assets attributable to a Participant’s
Account.

(b) EQR may, at its discretion, provide the Funding Trustee with the opportunity
to purchase Shares at a discounted price on behalf of one (1) or more Eligible
Employees and/or Eligible Trustees, subject to conditions established by EQR
(which may include the condition that any such Eligible Employee has surrendered
other similar opportunities to purchase Shares). If the Employer provides such
opportunity, it will either sell such common Shares directly to the Funding
Trustee or make cash contributions as necessary to permit the Funding Trustee to
buy such Shares on the open market or from other sources. The Plan Administrator
may impose restrictions on the purchase of Shares in accordance with the
Securities Act of 1933, the Securities Exchange Act of 1934 or any other
applicable law. Shares may be

 

12



--------------------------------------------------------------------------------

purchased at a discounted price (or considered purchased at a discounted price)
on a Participant’s request pursuant to this Section on a quarterly basis.

(c) Subject to paragraph (a) above, a Participant may request that the Funding
Trustee hold mutual funds (load or no-load) in such Participant’s Account.

(d) Expense charges for transactions performed for each Participant’s Account
shall be paid from each respective Account and will be listed on the quarterly
statement for such Account. Other Plan charges and administrative expenses will
be paid by the Employer.

(e) Notwithstanding anything in this Plan to the contrary, no Participant’s
investments in Share Units shall be increased or decreased through the
discretionary action of a Participant or the Funding Trustee during either:

 

  (i) lockout periods established by EQR in connection with the quarterly
release of earnings results; or

 

  (ii) blackout periods (periods during which Participants may not provide
investment direction, other than lockout periods established by EQR in
connection with the quarterly release of earnings results) with respect to the
Equity Residential Advantage Retirement Savings Plan.

 

13



--------------------------------------------------------------------------------

ARTICLE 6

VESTING

 

  6.1 General

A Participant shall at all times have a fully vested and non-forfeitable right
to all Elective Deferrals and Share Deferrals credited to his or her Account,
adjusted for income, gain and loss attributable thereto.

A Participant shall at all times have a fully vested and non-forfeitable right
to all Share Deferrals credited to his or her account and attributable to Share
Appreciation Rights when such Share Appreciation Rights become vested under the
terms of the Plan under which they were granted.

ARTICLE 7

PAYMENTS

 

  7.1 Election as to Time and Form of Payment

(a) Subject to the limitations of this Article 7, a Participant may specify on
the Participant’s initial Enrollment Form the distribution date at which the
Participant’s Account will be paid or commence to be paid to the Participant.
Such commencement date may be the Participant’s Separation from Service or any
January 1 following the Participants Separation from Service.

(b) The Participant’s election under this Section 7.1 may provide for payments
to be made in the form of:

 

  (i) A single lump-sum payment;

 

14



--------------------------------------------------------------------------------

  (ii) Annual installments over a period elected by the Participant of up to ten
(10) years, the amount of each installment to equal the then balance of the
Account divided by the number of installments remaining to be paid; or

 

  (iii) a combination of (i) and (ii).

All distributions must be completed within ten (10) years of the Participant’s
Separation from Service. To the extent than an Unrestricted Share is awarded or
a Restricted Share or a Share Appreciation Right vests after a Participant’s
Separation from Service, the Participant shall receive the portion of the
Participant’s Account attributable to such Unrestricted Share, Restricted Share
or Share Appreciation Right on the later of the date such amount would otherwise
be paid or the date such Unrestricted Share is awarded or Restricted Share or
Share Appreciation Right vests.

(c) A Participant may change a date and/or form elected for distribution
pursuant to paragraphs (a) and (b); provided that (i) the change is filed with
the Plan Administrator at least one year before the date on which the previously
elected distribution date occurs; (ii) the new distribution date and/or form
does not take effect for a year after the new election is made; and (iii) the
first distribution under the new election occurs no earlier than 5 years after
the date on which the distribution would otherwise have occurred.

(d) Except as provided in Sections 7.2, 7.3 and 7.4, payments from a
Participant’s Account shall be made in accordance with the Participant’s
elections under this Section 7.1. If no election is made by a Participant with
respect to all or a part of a Participant’s

 

15



--------------------------------------------------------------------------------

Deferrals, or an election is invalid, distribution shall be made in a single
lump sum upon the termination of the Participant’s employment.

(e) Payments from a Participant’s Account shall be in cash or in kind
(comprising assets of the Funding Trust), as determined by the Funding Trustee.
The Funding Trustee may (but is not required to) consider the Employer’s or a
Participant’s preferences when determining the form in which payment is made
from the Participant’s Account.

(f) Notwithstanding any provision of this Plan to the contrary, no payments to a
Specified Employee shall be made during the 6 months after such Specified
Employee’s Separation from Service unless the Separation from service is due to
death. Any payments deferred pursuant to this Section 7.1(f) shall be paid
immediately following the end of such 6 month period

(g) Notwithstanding any provision in this Plan to the contrary, if the
Participant’s Account is less than the applicable dollar amount under Code
Section 402(g) at the time of the Participant’s Separation from Service, the
Participant shall receive the value of his Account in the form of a lump sum
distribution.

(h) All Participants will be provided with a one time opportunity, pursuant to
the transitional rules issued by the IRS pursuant to Code Section 409A, to
change the form and timing of the distribution of their Accounts, including the
opportunity to receive a lump sum distribution of all or a part of their
deferrals through December 31, 2008, prior to December 31, 2008 without
satisfying the requirements of Section 7.1(c).

 

16



--------------------------------------------------------------------------------

  7.2 Separation from Service

Upon a Participant’s Separation from Service for any reason other than death,
the vested portion of the Participant’s Account shall be paid to the Participant
according to the Participant’s distribution election.

 

  7.3 Death

(a) If a Participant dies prior to the complete distribution of his or her
Account, the vested portion of the Participant’s Account shall be paid to the
Participant’s designated beneficiary or beneficiaries, according to the
Participant’s distribution election.

(b) A Participant may designate a beneficiary by notifying the Plan
Administrator in writing, at any time before Participant’s death, on a form
prescribed by the Plan Administrator for that purpose. A Participant may revoke
any beneficiary designation or designate a new beneficiary at any time without
the consent of a beneficiary or any other person. If no beneficiary is
designated or no designated beneficiary survives the Participant, payment shall
be made to the Participant’s surviving spouse, or, if none, to the Participant’s
issue per stirpes, in a single payment. If no spouse or issue survives the
Participant, payment shall be made in a single lump sum to the Participant’s
estate.

 

  7.4 Withdrawal Due to Unforeseeable Emergency

If a Participant experiences an Unforeseeable Emergency, the Plan Administrator,
in its sole discretion, may pay to the Participant only that portion, if any, of
the vested portion of such Participant’s Account which the Plan Administrator
determines is necessary to satisfy the emergency need, including any amounts
necessary to pay any federal, state or local income taxes

 

17



--------------------------------------------------------------------------------

reasonably anticipated to result from the distribution. A Participant requesting
an emergency payment shall apply for the payment in writing using a form
prescribed by the Plan Administrator for that purpose and shall provide such
additional information as the Plan Administrator may require. A Participant
receiving a withdrawal under this Section 7.4 shall be suspended from making
Elective Deferrals under the Plan for the balance of the Plan Year of the
withdrawal and for the next following Plan Year.

 

  7.5 Taxes

Income taxes and other taxes payable with respect to an Account shall be
deducted from such Account. All federal, state or local taxes that the Plan
Administrator determines are required to be withheld from any payments made
pursuant to this Article 7 shall be withheld.

ARTICLE 8

PLAN ADMINISTRATOR

 

  8.1 Plan Administration and Interpretation

The Plan Administrator shall oversee the administration of the Plan.
Notwithstanding any other provision of the Plan to the contrary, the Plan
Administrator shall have complete control and authority to determine the rights
and benefits and all claims, demands and actions arising out of the provisions
of the Plan of any Participant, beneficiary, deceased Participant, or other
person having or claiming to have any interest under the Plan. The Plan
Administrator shall have complete discretion to interpret the Plan and to decide
all matters under the Plan. Such interpretation and decision shall be final,
conclusive and binding on all Participants and any person claiming under or
through any Participant, in the absence of clear and convincing evidence that
the Plan Administrator acted arbitrarily and capriciously. Any individual(s)

 

18



--------------------------------------------------------------------------------

serving as Plan Administrator who is a Participant shall not vote or act on any
matter relating solely to himself or herself. When making a determination or
calculation, the Plan Administrator shall be entitled to rely on information
furnished by a Participant, a beneficiary, the Employer or the Funding Trustee.
The Plan Administrator shall have the responsibility for complying with any
reporting and disclosure requirements of ERISA.

 

  8.2 Powers, Duties, Procedures, Etc.

The Plan Administrator shall have such powers and duties, may adopt such rules
and tables, may act in accordance with such procedures, may appoint such
officers or agents, may delegate such powers and duties, may receive such
reimbursements and compensation, may determine fees to be paid by Participants
in connection with Plan administration, and shall follow such claims and appeal
procedures with respect to the Plan as the Plan Administrator may establish.

 

  8.3 Information

To enable the Plan Administrator to perform its functions, the Employer shall
supply full and timely information to the Plan Administrator on all matters
relating to the compensation of Participants, their employment, retirement,
death, termination of employment, and such other pertinent facts as the Plan
Administrator may require.

 

  8.4 Indemnification of Plan Administrator

EQR agrees to indemnify and to defend to the fullest extent permitted by law any
officer(s) or employee(s) who serve as Plan Administrator (including any such
individual who formerly served as Plan Administrator) against all liabilities,
damages, costs and expenses

 

19



--------------------------------------------------------------------------------

(including reasonable attorneys’ fees and amounts paid in settlement of any
claims approved by EQR in writing in advance) occasioned by any act or omission
to act in connection with the Plan, if such act or omission is in good faith.

ARTICLE 9

CLAIMS PROCEDURES

A Participant, beneficiary or an authorized representative (a “claimant”) shall
make all claims for benefits under the Plan in writing addressed to the
Administrator at the address of the Company. Each claim shall be reviewed by the
Administrator within a reasonable time after it is submitted, but in no event
longer than ninety (90) days after it is received by the Administrator. If a
claim is wholly or partially denied, the claimant shall be sent written notice
of such fact. If a decision on a claim cannot be rendered by the Administrator
within the ninety (90) day period, the Administrator may extend the period in
which to render the decision up to one hundred eighty (180) days after receipt
of the written claim. The denial notice, which shall be written in a manner
calculated to be understood by the claimant, shall contain (a) the specific
reason(s) for the adverse determination, (b) reference to the specific Plan
provisions on which the adverse determination is based, (c) a description of any
additional material information necessary for the claim to be granted and an
explanation of why such information is necessary, and (d) a description of the
Plan’s claim review procedures, the time limits under the procedures and a
statement regarding the claimant’s right to bring a civil action under
Section 502(a) of the Employee Retirement Income Security Act of 1974 (“ERISA”)
following an adverse benefit determination on appeal.

Within sixty (60) days after receipt by the claimant of written notice of the
denial, the claimant or his duly authorized representative may appeal such
denial by filing a written

 

20



--------------------------------------------------------------------------------

application for review with the Administrator at the address of the Company.
Each such application shall state the grounds upon which the claimant seeks to
have the claim reviewed. The claimant or his representative may request access
to all pertinent documents relative to the claim for the purpose of preparing
the application. The Administrator will then review the decision and notify the
claimant in writing of the result within sixty (60) days of receipt of the
application for review. The sixty (60) day period may be extended if specific
circumstances require an extension of time for processing, in which case the
decision shall be rendered as soon as possible, but no later than one hundred
twenty (120) days after receipt of the application for review. The appeal denial
notice, which shall be written in a manner calculated to be understood by the
claimant, shall contain (a) the specific reason or reasons for the adverse
determination, (b) reference to the specific Plan provisions on which the
adverse determination is based, (c) a statement that the claimant is entitled to
receive, upon written request and free of charge, access to and copies of all
documents, records and other information relevant to the benefit claim, and
(d) a statement regarding the claimant’s right to bring a civil action under
Section 502(a) of ERISA following an adverse benefit determination on appeal.

ARTICLE 10

AMENDMENT AND TERMINATION

 

  10.1 Amendment

EQR shall have the right to amend the Plan from time to time, subject to
Section 10.3 and 10.4, by an instrument in writing which has been executed on
its behalf by a duly authorized officer.

 

21



--------------------------------------------------------------------------------

  10.2 Termination of Plan

The Plan is strictly a voluntary undertaking on the part of the Employers and
shall not be deemed to constitute a contract between an Employer and any
Eligible Employee (or any other employee) or any Eligible Trustee, a
consideration for, or an inducement or condition of employment for, the
performance of the services by any Eligible Employee (or other employee) or any
Eligible Trustee. EQR reserves the right to terminate the Plan at any time,
subject to Section 10.3, by an instrument in writing which has been executed on
its behalf by a duly authorized officer. Upon termination, EQR may (a) elect to
continue to maintain the Funding Trust to pay benefits hereunder as they become
due as if the Plan had not terminated or (b) direct the Funding Trustee to pay
promptly to Participants (or their beneficiaries) the vested balance of their
Accounts. For purposes of the preceding sentence, in the event clause (b) is
implemented, the Account balance of all Participants who are in the employ of an
Employer at the time the Funding Trustee is directed to pay such balances shall
become fully vested and nonforfeitable. After Participants and their
beneficiaries are paid all Plan benefits to which they are entitled, all
remaining assets of the Funding Trust attributable to Participants who
terminated employment with the Employers prior to termination of the Plan and
who were not fully vested in their Accounts under Article 6 at that time shall
be returned to the Employers.

 

  10.3 Existing Rights

No amendment or termination of the Plan shall adversely affect the rights of any
Participant with respect to amounts that have been credited to his or her
Account prior to the date of such amendment or termination.

 

22



--------------------------------------------------------------------------------

  10.4 409A

No amendment or termination of the Plan shall cause the Plan to violate Code
Section 409A.

ARTICLE 11

MISCELLANEOUS

 

  11.1 No Funding

The Plan constitutes a mere promise by the Employers to make payments in
accordance with the terms of the Plan and Participants and beneficiaries shall
have the status of general unsecured creditors of the Employers. Nothing in the
Plan will be construed to give any employee or any other person rights to any
specific assets of an Employer or of any other person. In all events, it is the
intent of the Employers that the Plan be treated as unfunded for tax purposes
and for purposes of Title I of ERISA. Subject to the foregoing, EQR shall have
the authority to establish and maintain a grantor trust for the purpose of
providing benefits under the terms of the Plan.

 

  11.2 Non-assignability

None of the benefits, payments, proceeds or claims of any Participant or
beneficiary shall be subject to any claim of any creditor of any Participant or
beneficiary and, in particular, the same shall not be subject to attachment or
garnishment or other legal process by any creditor of such Participant or
beneficiary, nor shall any Participant or beneficiary have any right to
alienate, anticipate, commute, pledge, encumber or assign any of the benefits or
payments or proceeds which he or she may expect to receive, contingently or
otherwise under the Plan.

 

23



--------------------------------------------------------------------------------

  11.3 Limitation of Participant’s Rights

Nothing contained in the Plan shall confer upon any person a right to be
employed or to continue in the employ of an Employer or on the Board of Trustees
of EQR, or interfere in any way with the right of an Employer to terminate the
employment of a Participant in the Plan at any time, with or without cause.

 

  11.4 Participants Bound

Any action with respect to the Plan taken by the Plan Administrator or the
Funding Trustee or any action authorized by or taken at the direction of the
Plan Administrator, an Employer or the Funding Trustee shall be conclusive upon
all Participants and beneficiaries entitled to benefits under the Plan.

 

  11.5 Receipt and Release

Any payment to any Participant or beneficiary in accordance with the provisions
of the Plan shall, to the extent thereof, be in full satisfaction of all claims
against the Employers, the Plan Administrator and the Funding Trustee under the
Plan, and the Plan Administrator may require such Participant or beneficiary, as
a condition precedent to such payment, to execute a receipt and release to such
effect. If any Participant or beneficiary is determined by the Plan
Administrator to be incompetent by reason of physical or mental disability
(including minority) to give a valid receipt and release, the Plan Administrator
may cause the payment or payments becoming due to such person to be made to
another person for his or her benefit without responsibility on the part of the
Plan Administrator, the Employers or the Funding Trustee to follow the
application of such funds.

 

24



--------------------------------------------------------------------------------

  11.6 Governing Law

The Plan shall be construed, administered, and governed in all respects under
and by the laws of the State of Illinois to the extent not superseded by federal
law. If any provision shall be held by a court of competent jurisdiction to be
invalid or unenforceable, the remaining provisions hereof shall continue to be
fully effective.

 

  11.7 Headings and Subheadings

Headings and subheadings in this Plan are inserted for convenience only and are
not to be considered in the construction of the provisions hereof.

EXECUTED, on behalf of EQR, this 1st day of November, 2008.

 

EQUITY RESIDENTIAL By  

/s/ Catherine Carraway

 

25